In an action, inter alia, for replevin, the defendants Lewis Pasquín and Nikolaos Stavrianopoulos appeal from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), entered January 28, 2002, as, in effect, denied that branch of their motion which was for a protective order.
Ordered that the order is affirmed insofar as appealed from, with costs.
The supervision of disclosure and the setting of reasonable terms and conditions rests within the sound discretion of the trial court, and, absent an improvident exercise of that discretion, its determination will not be disturbed (see Kaplan v Herbstein, 175 AD2d 200). In this case, the Supreme Court providently exercised its discretion.
Moreover, the Supreme Court correctly found that service of the nonparty subpoenas was proper, as they were served in a manner which, when objectively viewed, was calculated to give, and did give, the subject corporation fair notice (see Fashion Page v Zurich Ins. Co., 50 NY2d 265; Belluardo v Nationwide Ins. Co., 231 AD2d 661).
The appellants’ remaining contentions are without merit. O’Brien, J.P., H. Miller, Schmidt and Cozier, JJ., concur.